Citation Nr: 0934676	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as duodenitis with gastritis, including as 
secondary to medication for a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefit sought on 
appeal.  The Veteran, who had active service from October 
1983 to October 1987, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The Veteran provided a statement from a private 
physician dated December 2005 stating that he was seen for 
nausea, vomiting, chronic gastroesophageal reflux, and 
diffuse abdominal pain with intermittent diarrhea.  After an 
EGD, the physician diagnosed the Veteran with chronic 
gastritis and duodenitis.  He stated that it is likely the 
use of Celebrex, Motrin, and Excedrin contributed to the 
exacerbation of his symptoms.  

The Veteran was then afforded a VA examination in January 
2006.  The examiner failed to provide an opinion as to 
causation, stating that there was no pathology to make a 
diagnosis of duodenitis with gastritis.  Although the Veteran 
claimed service connection for duodenitis with gastritis, the 
examiner should have addressed any gastrointestinal 
diagnosis.  The Veteran's private physician related the 
arthritis medication to the Veteran's symptoms, not only to 
the Veteran's diagnosis.  These symptoms were listed as 
nausea, vomiting, chronic gastroesophageal reflux, and 
diffuse abdominal pain with intermittent diarrhea.  Even if 
the Veteran is not currently diagnosed with duodenitis with 
gastritis, the Veteran does have a diagnosis of 
gastroesophageal reflux disease (GERD) and continues to 
complain of the same or similar symptoms.  Therefore, the 
Board finds that the Veteran should be afforded another VA 
examination to provide an opinion as to whether the Veteran 
currently has any gastrointestinal diagnosis and whether the 
Veteran's GERD or other diagnosis is causally related to the 
Veteran's arthritis medication, and if not whether such 
medication chronically worsens or increases the severity of 
any gastrointestinal disorder.  

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should 
also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
current claim.  

2.  The Veteran should be afforded an 
additional examination to determine the 
nature, diagnosis, and etiology of any 
gastrointestinal disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly private medical records 
reflecting gastrointestinal diagnoses and 
the report of the January 2006 VA 
examination.  

Following this review and the 
examination, the examiner is requested to 
offer comments and an opinion as to 
whether the Veteran currently has a 
gastrointestinal disorder.  If the 
Veteran is not shown to have a 
gastrointestinal disorder, the examiner 
is requested to attempt to reconcile the 
lack of a current diagnosis and the 
diagnoses shown in private medical 
records.  

If the Veteran is shown to have a current 
gastrointestinal disorder, the examiner 
is requested to offer an opinion as to 
whether any such disorder is causally or 
etiologically related to current or prior 
medications the Veteran has been 
prescribed for his service connected 
orthopedic disabilities.  If a currently 
diagnosed gastrointestinal disorder is 
not caused by such medication, the 
examiner is requested to further comment 
on whether any such medication 
chronically worsens or increases the 
severity of any diagnosed 
gastrointestinal disorder.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


